DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/854,906, filed May 30, 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both an outboard-facing pressure member in Figs. 1A-1B and the outboard portion in Fig. 2A.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54 in Fig. 2A.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nipple-and-hole connectors,” the “tab-and-slot connectors” and the “pin-and-socket connectors” of claim 9 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable pressure members each include a male element” and the “said distal portion of said arcuate arms include a female socket” of claim 6 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
The abstract contains a paragraph number which should be removed.
Line 1 reads “each having” but is suggested to read --each arm having-- for grammatical sense.
The page contains information in a footer which is inappropriate and should be removed.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Each page of the specification contains information in a footer which is inappropriate and should be removed.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 lines 5-6 reads “first and second selectively removable pressure members, one each disposed on said tip retention structure” but is suggested to read --one each of said first and second selectively removable pressure members is disposed on each said tip retention structure-- or equivalent, for grammatical flow.
Claim 1 line 8 reads “the spacing” but is suggested to read --a spacing-- for proper antecedent basis.
Claim 2 line 3 reads “portions of each of” but is suggested to read --portions of each one of-- for grammatical flow.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a tension adjustment mechanism…to adjust the spacing between said tips” of claim 1 lines 7-8
“surface features to provide a slidable friction fit” of claim 2 line 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the “tension adjustment mechanism” is being interpreted in accordance with Para. 19 of the instant application.  Specifically, the “surface features” are being interpreted in accordance with Para. 20 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 1 recites the limitation “said removable sleeves,” which lack antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2004/0267174 to Meisch (herein Meisch).
Regarding claim 1, Meisch discloses a temple massager (temple massager 100, Fig. 1), comprising: first (first arcuate arm 110, Fig. 1) and second flexible arcuate arms (second arcuate arm 120, Fig. 1), each having a proximal portion (proximal ends 130, 140, Fig. 1) connected to a handle (handle 170, Fig. 1) and a distal portion (distal ends 150, 160, Fig. 1), each distal portion having tip retention structure (each distal end 150, 160 includes a C-shaped finger 210, 220, Para. 60, Fig. 1) configured to capture and retain first and second selectively removable pressure members (the C-shaped fingers 210, 220 engage and hold first and second pressure members 190, 200, Fig. 1); first and second selectively removable pressure members (pressure members 190, 200, Fig. 1), one each disposed on said tip retention structure (one pressure member 190, 200 is disposed on the end of each arm 110, 120), said pressure members fabricated from cold compress material (pressure member 190, 200 are formed of such materials as thermoplastics or other elastomeric materials which are capable of being refrigerated and compressed against the user’s head, Para. 60, Fig. 1); and a tension adjustment mechanism (turnbuckle 290, Fig. 1) disposed between said arcuate arms proximate said handle to adjust the spacing between said tips and thereby adjust pressure applied to a user’s temples (turnbuckle 290 is used to selectively adjust the distance between the arms 110, 120, Para. 61).
Regarding claim 6, Meisch discloses wherein said selectively removable pressure members (pressure member 190, 200, Fig. 1) each include a male element with surface features (pressure member 190 includes an expansion 230, temple-engaging contoured portion 250, and waist portion 270, Fig. 1), and said distal portions of said arcuate arms include a female socket (the internal portion of C-shaped fingers 210, 220, Fig. 2) for slidable insertion of said male element to provide a slidable friction fit of said male element and said female sockets (the waist portions 270, 280 of pressure members 190, 200 are slidably and frictionally received within the internal portions of C-shaped fingers 210, 220, Para. 60, Fig. 2).
Regarding claim 9, Meisch discloses wherein said tip retention structure and said pressure members are configured with complementary coupling structure selected from the group consisting of friction fit connectors (the waist portions 270, 280 of pressure members 190, 200 are slidably and frictionally received within the internal portions of C-shaped fingers 210, 220, Para. 60, Fig. 2).
Regarding claim 10, Meisch discloses wherein said pressure members (pressure members 190, 200, Fig. 1) include an inboard portion having surface features to focus pressure applied by said massager (the sides of pressure member 190, 200 include temple-engaging contoured portions 250, 260, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Meisch in view of US Pat. Pub. 2007/0167889 to Kim (herein Kim).
Regarding claim 2, Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Meisch further discloses removable pressure members (pressure members 190, 200); but Meisch does not disclose wherein said pressure members each comprise removable sleeves with surface features and a female socket, and wherein said tip retention structure includes a male element integrally formed in said distal portions of each of said flexible arcuate arms and has surface features to provide a slidable friction fit with said female sockets in said respective removable sleeves.
However, Kim teaches a finger-pressure treatment (100, Fig. 2) including wherein said pressure members (finger pressure tip 150, Para. 69, Fig. 6) each comprise removable sleeves with surface features (each finger pressure tip 150 as a finger-pressure protrusion 151, Fig. 6) and a female socket (socket groove 155, Fig. 6)), and wherein said tip retention structure (finger pressure rods 140, 170, Fig. 6) includes a male element integrally formed in said distal portions of each of said flexible arcuate arms (the ends of finger pressure rods 140, 170 are formed as a male end, Fig. 6) and has surface features to provide a slidable friction fit with said female sockets in said respective removable sleeves (the ends of finger pressure rods 140, 170 slidably engage with the socket groove 155 of finger pressure tips 150, Para. 46, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure members of Meisch to be removable sleeved onto the arms as taught by Kim in order to provide a greater contact area between the arm and the pressure member to increase friction and reduce the possibility of the pressure member becoming accidentally detached.
Regarding claim 3, the modified Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Meisch further discloses wherein said removable sleeves are integrally formed with said pressure members (Kim finger pressure tips 150 are formed as a single unitary piece, Kim Fig. 6).
Regarding claim 4, the modified Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Modified Meisch further discloses wherein said removable sleeves are resilient so as to facilitate both slidable insertion and releasable capture of the male elements (Kim finger pressure tips 150 are Meisch formed of a resilient material, Meisch Para. 60).
Regarding claim 5, Claim 5 recites the same limitations as those recited in claim 4.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 7, Claim 7 recites the same limitations as those recited in claim 3.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 8, the modified Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Meisch further discloses wherein said removable sleeves are resilient (Kim finger pressure tips 150 are Meisch formed of a resilient material, Meisch Para. 60).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Meisch in view of US 2011/0234971 to Yeh (herein Yeh).
Regarding claim 11, Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Meisch further discloses wherein said surface features include a plurality of surface features (temple-engaging portions 250, 260 may include a plurality of projections, Para. 60 lines 24-27).  Meisch does not disclose wherein the plurality of surface features are hemispherical.
However, Yeh teaches health caring glasses (Fig. 1) including wherein the surface features include hemispherical surfaces (arms of the glasses have a plurality of massage projections 32 which are hemispherical surfaces, Para. 13, Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of projections of Meisch to be hemispherical as taught by Yeh in order to “[massage] the acupuncture points about eyes and head…to soothe tiredness, stimulate brain, promote blood circulation and improve health” (Yeh Para. 15) and in order to distribute the applied pressure over a greater area to reduce any discomfort to the user.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Meisch and Yeh, as applied to claim 11 above, and further in view of US Pat. Pub. 2003/0055473 to Ramsden et al (herein Ramsden).
Regarding claim 12, the modified Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Meisch, as modified above, does not disclose wherein said pressure members include an outboard portion having a hollow compartment for containing a fluid or gel cold compress composition.
However, Ramsden teaches a cooling system (Fig. 1) including wherein said pressure members include an outboard portion having a hollow compartment for containing a fluid or gel cold compress composition (terminal ends 44, 46 of the arms of the device including a hollow portion encapsulating cold inserts 52, 54, Para. 35, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arms of modified Meisch to include a cooling compress composition as taught by Ramsden in order to apply a cooling effect to the user’s brain for relief (Ramsden abstract).

Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Meisch in view of Ramsden.
Regarding claim 13, claim 13 recites the same limitations as those recited in claim 12.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 14, Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Meisch discloses the pressure members (190, 200) being formed from several common elastomers which are thermoplastics; but Meisch does not explicitly disclose wherein said pressure members are fabricated from a solid thermoplastic material or combination of materials encasing a cold-retaining composition.
However, Ramsden teaches a cooling system (Fig. 1) including wherein said pressure members are fabricated from a combination of materials encasing a cold-retaining composition (terminal ends 44, 46 of the arms of the device including a hollow portion encapsulating cold inserts 52, 54, Para. 35, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arms of modified Meisch to include a cooling compress composition as taught by Ramsden in order to apply a cooling effect to the user’s brain for relief (Ramsden abstract).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Meisch and Ramsden, as applied to claim 14 above, and further in view of US Pat. Pub. 2015/0073326 to Shih (herein Shih).
Regarding claim 15, the modified Meisch discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.  Modified Meisch discloses an encased cold-retaining composition (Ramsden cold inserts 52, 54 are encapsulated blue ice packs, Ramsden Para. 35); but Meisch, as modified above, does not disclose wherein said cold-retaining composition is selected from the group consisting of water with added hydroxyethyl cellulose, silica gel, ammonium nitrate, urea, sodium polyacrylate, ammonium chloride, and diethylene glycol.
However, Shih teaches a hemostasis healing device (Fig. 1) including wherein said cold-retaining composition (coolant, Para. 116) is water with added hydroxyethyl cellulose or ammonium nitrate (coolant may be water with added cellulose or ammonium nitrate, Para. 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold-retaining composition of modified Meisch to water with cellulose or ammonium nitrate as taught by Shih in order to utilize a well-known coolant composition with the expected results of repeated refrigeration and use without a decline in thermal characteristics of the material (Shih Para. 116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0224576 to Faraci et al, US 2018/0140499 to Matsushita, US 2006/0074360 to Yu, US 4,320,760 to Sun et al, US 6,315,743 to Guest, and US 11,213,011 to Hayashi et al each recite a massage device with two arms and at least on protrusion to engage the user.
US 2001/0039442 to Gorge et al recites a headache relief/massage device.
US 2015/0216721 to Thacker and US 5,597,577 to Mathewson each recite a device containing a heat/cold retaining composition to be held against the skin of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785